Name: 2010/668/EU: Commission Decision of 4Ã November 2010 excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2010) 7555)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance; NA;  agricultural policy
 Date Published: 2010-11-05

 5.11.2010 EN Official Journal of the European Union L 288/24 COMMISSION DECISION of 4 November 2010 excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2010) 7555) (Only the Bulgarian, Czech, Danish, Dutch, English, French, German, Greek, Hungarian, Italian, Lithuanian, Polish, Portuguese, Romanian, Slovenian, Spanish and Swedish texts are authentic) (2010/668/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 7(4) of Regulation (EC) No 1258/1999 and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulations (EC) No 1258/1999 and (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 31 August 2010 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD, shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Lithuania, the Republic of Hungary, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 4 November 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX BUDGET ITEM 6701 AD HOC 34 MS Measure FY Reason Type % Currency Amount Deductions Financial impact BG Area aids 2008 poor LPIS-GIS and on-the-spot controls FLAT RATE 10 EUR 16 629 131,10 0,00 16 629 131,10 Total BG (EUR) 16 629 131,10 0,00 16 629 131,10 CY Financial audit - Overshooting 2009 exceeding of financial ceilings ONE-OFF EUR  320 385,91  320 385,91 0,00 Total CY (EUR)  320 385,91  320 385,91 0,00 CZ Export Refunds & Food Aid outside the EU 2004 insufficient number of samples for physical checks FLAT RATE 5 EUR  207 934,24 0,00  207 934,24 CZ Export Refunds & Food Aid outside the EU 2005 insufficient number of samples for physical checks FLAT RATE 5 EUR  385 763,84 0,00  385 763,84 CZ Export Refunds & Food Aid outside the EU 2006 insufficient number of samples for physical checks FLAT RATE 5 EUR 76 644,28 0,00 76 644,28 Total CZ (EUR)  670 342,36 0,00  670 342,36 DE Financial audit - Late payments and payment deadlines 2009 late payments ONE-OFF EUR 17 700,87 17 700,87 0,00 DE Financial audit - Overshooting 2009 Overshooting of financial ceilings, ineligible expenditure and reduction in accordance with clearance decision ONE-OFF EUR 1 971 342,57 1 971 342,57 0,00 DE Clearance of accounts 2007 Clearance of 2007 accounts: total error exceeded the materiality level; Most likely Error EXTRAPOLATED EUR  342 858,52 0,00  342 858,52 DE Clearance of accounts 2007 Non-pursued recovery ONE-OFF EUR 28 585,26 0,00 28 585,26 DE Clearance of accounts 2007 Financial clearance 2007: financial error in debtors ledger ONE-OFF EUR 17 617,33 0,00 17 617,33 DE Clearance of accounts 2007 Clearance of 2007 accounts: Most Likely Error EXTRAPOLATED EUR 23 324,14 0,00 23 324,14 DE Clearance of accounts 2007 Clearance of 2007 accounts: known error EXTRAPOLATED EUR 1 091,19 0,00 1 091,19 Total DE (EUR) 2 402 519,88 1 989 043,44  413 476,44 DK Financial audit - Overshooting 2009 Overshooting of financial ceilings ONE-OFF EUR 3 921,96 3 921,96 0,00 Total DK (EUR) 3 921,96 3 921,96 0,00 ES Meat Premiums - Bovines 2006 lack of sanctions for animals with a missing slaughter date (bovine premia and Art. 69 payments) ONE-OFF EUR  126 294,37 0,00  126 294,37 ES Other Direct Aid - Bovines 2007 lack of sanctions for animals with a missing slaughter date (bovine premia and Art. 69 payments) ONE-OFF EUR 26 323,44 0,00 26 323,44 ES Financial audit - Late payments and payment deadlines 2009 Financial audit: late payments ONE-OFF EUR 4 376 321,75 4 376 321,75 0,00 ES Financial audit - Overshooting 2009 Overshooting of financial ceilings, ineligible expenditure and recovery of the milk levy ONE-OFF EUR  383 419,21  383 419,21 0,00 Total ES (EUR) 4 912 358,77 4 759 740,96  152 617,81 FR Export refunds- Live animals 2006 deficiencies in the supervision of transports of live bovine animals eligible for export refunds FLAT RATE 10 EUR  233 531,17 0,00  233 531,17 FR Export refunds- Live animals 2007 deficiencies in the supervision of transports of live bovine animals eligible for export refunds FLAT RATE 10 EUR 93 084,22 0,00 93 084,22 FR Export refunds- Live animals 2008 deficiencies in the supervision of transports of live bovine animals eligible for export refunds FLAT RATE 10 EUR 18 984,38 0,00 18 984,38 FR Export refunds- Live animals 2009 deficiencies in the supervision of transports of live bovine animals eligible for export refunds FLAT RATE 10 EUR 13 068,04 0,00 13 068,04 FR Milk - Quota 2003 Exceeding the quotas ONE-OFF EUR 7 646 623,00 0,00 7 646 623,00 FR Fishery Measures 2005 Non-conform sanction system ONE-OFF EUR 47 793,25 0,00 47 793,25 FR Fishery Measures 2006 Non-conform sanction system ONE-OFF EUR 4 584,36 0,00 4 584,36 FR Fishery Measures 2007 Non-conform sanction system ONE-OFF EUR 66 300,98 0,00 66 300,98 FR Arable Crops 2006 Weaknesses in the procedures for on-the-spot controls. FLAT RATE 2 EUR 5 938 935,20 0,00 5 938 935,20 FR Arable Crops 2007 Weaknesses in the procedures for on-the-spot controls. FLAT RATE 2 EUR 2 006 102,83 0,00 2 006 102,83 FR Financial audit - Late payments and payment deadlines 2008 late payments ONE-OFF EUR 24 913,70 24 913,70 0,00 FR Financial audit - Overshooting 2008 overshooting of financial ceilings ONE-OFF EUR 1 277 884,58 1 277 884,58 0,00 FR Certification 2005 Financial clearance 2005 - Most likely error ONE-OFF EUR 3 385 578,07 0,00 3 385 578,07 FR Clearance of accounts 2007 Financial clearance 2007: deficiencies related to the proof of arrival in the fruit sector ONE-OFF EUR  191 612,32 0,00  191 612,32 FR Clearance of accounts 2007 Financial clearance 2007: deficiencies related to the proof of arrival ONE-OFF EUR 83 652,18 0,00 83 652,18 FR Clearance of accounts 2007 Financial clearance 2007: deficiencies related to the proof of arrival in the vine sector ONE-OFF EUR 6 513,57 0,00 6 513,57 Total FR (EUR) 21 039 161,85 1 302 798,28 19 736 363,57 GB Financial audit - Overshooting 2009 exceeding of ceilings ONE-OFF EUR 17 583,27 17 583,27 0,00 GB Financial audit - Late payments and payment deadlines 2009 late payments ONE-OFF EUR 3 761 659,41 3 761 659,41 0,00 Total GB (EUR) 3 779 242,68 3 779 242,68 0,00 GR Fruit and Vegetables - Dried grapes aid scheme 2003 Weaknesses in ancillary controls FLAT RATE 2 EUR 1 893 244,19 0,00 1 893 244,19 GR Fruit and Vegetables - Dried grapes aid scheme 2004 Weaknesses in ancillary controls FLAT RATE 2 EUR 2 915,08 0,00 2 915,08 GR Fruit and Vegetables - Dried grapes aid scheme 2004 Weaknesses in key controls FLAT RATE 5 EUR 2 651 588,33 0,00 2 651 588,33 GR Fruit and Vegetables - Dried grapes aid scheme 2004 Weaknesses in key controls FLAT RATE 10 EUR 5 514 428,97 0,00 5 514 428,97 GR Fruit and Vegetables - Dried grapes aid scheme 2005 Weaknesses in scheme management, management of vineyard register and with regard to reductions in the minimum yield FLAT RATE 2 EUR  129,11 0,00  129,11 GR Fruit and Vegetables - Dried grapes aid scheme 2005 Weaknesses in key controls FLAT RATE 5 EUR 2 652 459,19 0,00 2 652 459,19 GR Fruit and Vegetables - Dried grapes aid scheme 2005 Weaknesses in key controls FLAT RATE 10 EUR 72 521,21 0,00 72 521,21 GR Fruit and Vegetables - Dried grapes aid scheme 2005 Weaknesses in key controls FLAT RATE 25 EUR 15 013 342,96 0,00 15 013 342,96 GR Fruit and Vegetables - Dried grapes aid scheme 2006 Weaknesses in scheme management, management of vineyard register and with regard to reductions in the minimum yield FLAT RATE 2 EUR 2 140,06 0,00 2 140,06 GR Fruit and Vegetables - Dried grapes aid scheme 2006 Weaknesses in key controls FLAT RATE 5 EUR 6 902,48 0,00 6 902,48 GR Fruit and Vegetables - Dried grapes aid scheme 2006 Weaknesses in key controls FLAT RATE 10 EUR 117,11 0,00 117,11 GR Fruit and Vegetables - Dried grapes aid scheme 2006 Weaknesses in key controls FLAT RATE 25 EUR 26 702 055,52 0,00 26 702 055,52 GR Fruit and Vegetables - Dried grapes aid scheme 2007 Weaknesses in key controls FLAT RATE 5 EUR 8 122,42 0,00 8 122,42 GR Fruit and Vegetables - Dried grapes aid scheme 2007 Weaknesses in key controls FLAT RATE 10 EUR 3 615,33 0,00 3 615,33 GR Fruit and Vegetables - Dried grapes aid scheme 2007 Weaknesses in key controls FLAT RATE 25 EUR  178 595,74 0,00  178 595,74 GR Other Direct Aid - POSEI 1999 Weaknesses in the management of aid applications and in the control system FLAT RATE 10 EUR 1 263 139,23 0,00 1 263 139,23 GR Other Direct Aid - POSEI 2000 Weaknesses in the management of aid applications and in the control system FLAT RATE 10 EUR 1 351 453,75 0,00 1 351 453,75 GR Other Direct Aid - POSEI 2001 Weaknesses in the management of aid applications and in the control system FLAT RATE 10 EUR 1 355 809,10 0,00 1 355 809,10 GR Tobacco Premiums 2006 Late tobacco deliveries ONE-OFF EUR 6 108 114,95 0,00 6 108 114,95 GR Tobacco Premiums 2006 Transfer of cultivation contracts ONE-OFF EUR 12 930 014,00 0,00 12 930 014,00 GR Tobacco Premiums 2006 Approval of ineligible first processors ONE-OFF EUR  722 713,00 0,00  722 713,00 GR Meat Premiums - Ewe and Goats 2004 Management and control weakness FLAT RATE 10 EUR 25 128 277,52 0,00 25 128 277,52 GR Meat Premiums - Ewe and Goats 2005 Management and control weakness FLAT RATE 10 EUR 24 975 648,06 0,00 24 975 648,06 GR Meat Premiums - Ewe and Goats 2006 Management and control weakness FLAT RATE 10 EUR 62 666,39 0,00 62 666,39 GR Other Direct Aid - Direct Payments 2007 poor LPIS-GIS and on-the-spot controls FLAT RATE 10 EUR  189 954 152,86 0,00  189 954 152,86 GR Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - except Ovines and Bovines 2007 poor LPIS-GIS and on-the-spot controls FLAT RATE 10 EUR 4 478 362,23 0,00 4 478 362,23 GR Cross Compliance 2006 weaknesses in the cross compliance management and controls FLAT RATE 10 EUR 4 138 354,61 0,00 4 138 354,61 GR Cross Compliance 2007 weaknesses in the cross compliance management and controls FLAT RATE 10 EUR 29 267,04 0,00 29 267,04 GR Financial audit - Late payments and payment deadlines 2007 late payment ONE-OFF EUR 1 819 599,31 1 819 599,31 0,00 GR Financial audit - Overshooting 2007 exceeding of ceilings RD allocations ONE-OFF EUR 1 953 465,43 1 953 465,43 0,00 GR Financial audit - Overshooting 2007 ineligible expenditure ONE-OFF EUR 4 910,61 4 910,61 0,00 GR Financial audit - Overshooting 2008 exceeding of financial dealings ONE-OFF EUR 11 724,24 0,00 11 724,24 Total GR (EUR)  330 989 615,81 3 777 975,35  327 211 640,46 IE Financial audit - Late payments and payment deadlines 2009 late payments ONE-OFF EUR  133 757,17  133 757,17 0,00 Total IE (EUR)  133 757,17  133 757,17 0,00 IT Skimmed-milk powder for use as animal nutrition 2003 non- or incorrect application of regulatory aid reductions and sanctions ONE-OFF EUR 19 021,62 0,00 19 021,62 IT Skimmed-milk powder for use as animal nutrition 2003 non- or incorrect application of regulatory aid reductions and sanctions FLAT RATE 2 EUR  789 909,56 0,00  789 909,56 IT Skimmed-milk powder for use as animal nutrition 2004 non- or incorrect application of regulatory aid reductions and sanctions ONE-OFF EUR 2 961,86 0,00 2 961,86 IT Skimmed-milk powder for use as animal nutrition 2004 non- or incorrect application of regulatory aid reductions and sanctions FLAT RATE 2 EUR  742 709,75 0,00  742 709,75 IT Skimmed-milk powder for use as animal nutrition 2005 non- or incorrect application of regulatory aid reductions and sanctions ONE-OFF EUR 86 072,22 0,00 86 072,22 IT Skimmed-milk powder for use as animal nutrition 2005 non- or incorrect application of regulatory aid reductions and sanctions FLAT RATE 2 EUR 47 374,31 0,00 47 374,31 IT Direct Payments 2005 weakness in the on the spot controls FLAT RATE 5 EUR  595 287,34 0,00  595 287,34 IT Direct Payments 2006 weakness in the on the spot controls FLAT RATE 5 EUR  627 815,82 0,00  627 815,82 IT Direct Payments 2007 weakness in the on the spot controls FLAT RATE 5 EUR 36 181,44 0,00 36 181,44 IT Direct Payments 2007 weakness in the control system FLAT RATE 1,34 EUR 21 082 134,82 0,00 21 082 134,82 IT Direct Payments 2007 incorrect calculation of sanctions ONE-OFF EUR  472 302,78 0,00  472 302,78 IT Recoveries 2001-2002 Financial error in debtors ledger ONE-OFF EUR 14 257 072,07 0,00 14 257 072,07 Total IT (EUR) 38 758 843,59 0,00 38 758 843,59 LT Certification 2006 Financial clearance 2006: known error ONE-OFF LTL  149 107,00 0,00  149 107,00 Total LT (LTL)  149 107,00 0,00  149 107,00 NL Potato starch 2003 weaknesses in the scheme management and control system FLAT RATE 10 EUR 5 295 327,28 0,00 5 295 327,28 NL Potato starch 2004 weaknesses in the scheme management and control system FLAT RATE 10 EUR 5 424 788,14 0,00 5 424 788,14 NL Potato starch 2005 weaknesses in the scheme management and control system FLAT RATE 10 EUR 5 871 686,22 0,00 5 871 686,22 NL Potato starch 2006 weaknesses in the scheme management and control system FLAT RATE 10 EUR 5 973 168,71 0,00 5 973 168,71 NL Potato starch 2007 weaknesses in the scheme management and control system FLAT RATE 10 EUR 3 059 136,00 0,00 3 059 136,00 NL Potato starch 2008 weaknesses in the scheme management and control system FLAT RATE 10 EUR 3 323 042,96 0,00 3 323 042,96 NL Dried Fodder 2005 Weaknesses in sampling and weighing procedures FLAT RATE 2 EUR 53 756,91 0,00 53 756,91 NL Dried Fodder 2006 Non-application of the sanctions foreseen at Art. 29 of Reg. (EC) No 382/2005 ONE-OFF EUR 51 192,24 0,00 51 192,24 NL Dried Fodder 2006 Weaknesses in sampling and weighing procedures FLAT RATE 2 EUR  111 139,56 0,00  111 139,56 NL Dried Fodder 2007 Non-application of the sanctions foreseen at Art. 29 of Reg. (EC) No 382/2005 ONE-OFF EUR 80 683,48 0,00 80 683,48 NL Dried Fodder 2007 Weaknesses in sampling and weighing procedures FLAT RATE 2 EUR 59 296,58 0,00 59 296,58 Total NL (EUR) 29 303 218,08 0,00 29 303 218,08 PL Public Storage - Sugar 2006 Incorrect booking of sugar removals ONE-OFF PLN 2 748 072,26 0,00 2 748 072,26 PL Public Storage - Cereals 2006 Incorrect booking of cereals removals ONE-OFF PLN 1 181 799,38 0,00 1 181 799,38 PL Public Storage - Cereals 2007 Incorrect booking of cereals removals ONE-OFF PLN  158 188,28 0,00  158 188,28 Total PL (PLN) 4 088 059,92 0,00 4 088 059,92 PT POSEI 2005 Insufficient number of on-the-spot checks ONE-OFF EUR  238 067,66 0,00  238 067,66 PT POSEI 2006 Insufficient number of on-the-spot checks ONE-OFF EUR  239 045,63 0,00  239 045,63 PT POSEI 2007 Insufficient number of on-the-spot checks ONE-OFF EUR  266 137,96 0,00  266 137,96 PT Meat Premiums - Ewe and Goats 2004 Aid paid to farmers with less than 10 rights. ONE-OFF EUR  150 518,33 0,00  150 518,33 PT Meat Premiums - Ewe and Goats 2004 Neutralisation of double impact of one-off/flat-rate correction ONE-OFF EUR 3 010,36 0,00 3 010,36 PT Meat Premiums - Ewe and Goats 2004 weaknesses regarding on-farm registers FLAT RATE 2 EUR  704 557,25 0,00  704 557,25 PT Meat Premiums - Ewe and Goats 2005 Aid paid to farmers with less than 10 rights. ONE-OFF EUR  136 490,69 0,00  136 490,69 PT Meat Premiums - Ewe and Goats 2005 Neutralisation of double impact of one-off/flat-rate correction ONE-OFF EUR 2 729,81 0,00 2 729,81 PT Meat Premiums - Ewe and Goats 2005 weaknesses regarding on-farm registers FLAT RATE 2 EUR 1 221 522,57 0,00 1 221 522,57 PT Meat Premiums - Ewe and Goats 2006 Aid paid to farmers with less than 10 rights. ONE-OFF EUR 10 716,86 0,00 10 716,86 PT Meat Premiums - Ewe and Goats 2006 Neutralisation of double impact of one-off/flat-rate correction ONE-OFF EUR 426,48 0,00 426,48 PT Meat Premiums - Ewe and Goats 2006 weaknesses regarding on-farm registers FLAT RATE 2 EUR  543 239,48 0,00  543 239,48 PT Arable Crops 2005 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 2 EUR 77 320,99 0,00 77 320,99 PT Arable Crops 2006 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 2 EUR  687,65 0,00  687,65 PT RD Guarantee Accompanying Measures (area related measures) 2006 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 5 EUR 10 488 632,26 0,00 10 488 632,26 PT Arable Crops 2006 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 5 EUR 13 996 538,00 0,00 13 996 538,00 PT RD Guarantee new measures 2006 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 5 EUR 349 379,51 0,00 349 379,51 PT Additional Amounts of Aid 2007 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 5 EUR  248 208,61 0,00  248 208,61 PT Other Direct Aid - Direct Payments 2007 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 5 EUR 16 015 420,09 0,00 16 015 420,09 PT Financial audit - Late payments and payment deadlines 2008 late payments ONE-OFF 0 EUR  148 413,94  148 413,94 0,00 PT Financial audit - Overshooting 2009 Financial Audit - exceeding of ceilings ONE-OFF EUR 96 189,49 96 189,49 0,00 PT Financial audit - Late payments and payment deadlines 2009 Financial Audit - late payments ONE-OFF EUR  286 327,01  286 327,01 0,00 PT Clearance of accounts 2006 Financial clearance 2006: most likely error ONE-OFF EUR  653 833,00 0,00  653 833,00 PT Clearance of accounts 2006 Financial clearance 2006: systematic error ONE-OFF EUR  197 091,00 0,00  197 091,00 PT Clearance of accounts 2007 Financial clearance 2007: Most likely error ONE-OFF EUR  156 607,00 0,00  156 607,00 PT Clearance of accounts 2007 Financial clearance 2007: Systematic error ONE-OFF EUR 2 334,00 0,00 2 334,00 Total PT (EUR) 45 522 353,31  530 930,44 44 991 422,87 RO Direct Payments 2008 weaknesses in the functioning of LPIS-GIS FLAT RATE 10 EUR 41 707 099,00 0,00 41 707 099,00 RO Financial audit - Late payments and payment deadlines 2008 late payments ONE-OFF EUR 4 659 620,91 8 629 639,25 3 970 018,34 Total RO (EUR) 46 366 719,91 8 629 639,25 37 737 080,66 SE Other Direct Aid - Article 69 of Reg. (EC) No 1782/2003 - except Ovines and Bovines 2009 overshooting of financial ceilings ONE-OFF 0 EUR 13 177,13 13 177,13 0,00 Total SE (EUR) 13 177,13 13 177,13 0,00 SI Meat Premiums - Bovines 2005 Weaknesses in the on-the-spot controls for suckler cow premium FLAT RATE 2 SIT 29 466 458,00 0,00 29 466 458,00 SI Meat Premiums - Bovines 2005 Animals slaughtered before 1.5.2004 ONE-OFF SIT  677 017 295,96 0,00  677 017 295,96 SI Meat Premiums - Bovines 2005 Neutralisation of double impact of one-off/flat rate correction ONE-OFF SIT 33 850 864,80 0,00 33 850 864,80 SI Meat Premiums - Bovines 2005 Weaknesses in the on-the-spot controls for special beef premium and slaughter premium FLAT RATE 5 SIT 77 950 627,83 0,00 77 950 627,83 SI Meat Premiums - Bovines 2006 Weaknesses in the on-the-spot controls for suckler cow premium FLAT RATE 2 SIT 28 359 536,07 0,00 28 359 536,07 SI Meat Premiums - Bovines 2006 Weaknesses in the on-the-spot controls for special beef premium and slaughter premium FLAT RATE 5 SIT 98 115 706,03 0,00 98 115 706,03 SI Meat Premiums - Ewe and Goats 2005 payment of aid to farmers with less than 10 ovine quota rights ONE-OFF SIT 11 799 120,10 0,00 11 799 120,10 SI Meat Premiums - Ewe and Goats 2005 Neutralisation of double impact of one-off/flat rate correction ONE-OFF SIT 589 956,01 0,00 589 956,01 SI Meat Premiums - Ewe and Goats 2005 weaknesses in the key and ancillary controls for ovine FLAT RATE 5 SIT 6 944 168,27 0,00 6 944 168,27 SI Meat Premiums - Ewe and Goats 2006 payment of aid to farmers with less than 10 ovine quota rights ONE-OFF SIT 11 385 314,67 0,00 11 385 314,67 SI Meat Premiums - Ewe and Goats 2006 Neutralisation of double impact of one-off/flat rate correction ONE-OFF SIT 569 265,73 0,00 569 265,73 SI Meat Premiums - Ewe and Goats 2006 weaknesses in the key and ancillary controls for ovine ONE-OFF SIT 7 576 358,35 0,00 7 576 358,35 Total SI (SIT)  913 604 498,73 0,00  913 604 498,73 BUDGET ITEM 6500 MS Measure FY Reason Type % Currency Amount Deductions Financial impact CY RD Guarantee Accompanying Measures (area related measures) 2005 Insufficient level of on-the-spot checks FLAT RATE 5 CYP 19 607,00 0,00 19 607,00 CY RD Guarantee Accompanying Measures (area related measures) 2006 Insufficient level of on-the-spot checks FLAT RATE 5 CYP  127 488,00 0,00  127 488,00 CY RD Guarantee Accompanying Measures (area related measures) 2007 Insufficient level of on-the-spot checks FLAT RATE 5 EUR 90 126,00 0,00 90 126,00 Total CY (CYP)  147 095,00 0,00  147 095,00 Total CY (EUR) 90 126,00 0,00 90 126,00 PL Rural Development EAGGF Axis 2 (2000-2006, area related measures) 2006 weaknesses in key controls and sanctions application for Agri-environmental measures. FLAT RATE 5 PLN 10 579 382,00 10 579 382,00 0,00 PL Rural Development EAGGF Axis 2 (2000-2006, area related measures) 2006 weaknesses in key controls and sanctions application for less favoured areas FLAT RATE 5 PLN 50 609 351,00 50 609 351,00 0,00 Total PL (PLN) 61 188 733,00 61 188 733,00 0,00 BUDGET ITEM 6711 MS Measure FY Reason Type % Currency Amount Deductions Financial impact BG RD Guarantee Accompanying Measures (area related measures) 2008 poor LPIS-GIS and on-the-spot controls FLAT RATE 5 EUR 2 245 941,14 0,00 2 245 941,14 BG RD Guarantee Accompanying Measures (area related measures) 2008 poor LPIS-GIS and on-the-spot controls FLAT RATE 10 EUR 1 326 700,51 0,00 1 326 700,51 Total BG (EUR) 3 572 641,65 0,00 3 572 641,65 GR RD Guarantee Accompanying Measures (area related measures) 2007 poor LPIS-GIS and on-the-spot controls FLAT RATE 10 EUR 16 480 990,57 0,00 16 480 990,57 Total GR (EUR) 16 480 990,57 0,00 16 480 990,57 PT RD Guarantee Accompanying Measures (area related measures) 2007 Weaknesses in LPIS-GIS system, performance of on-the-spot checks and in calculation of sanctions. FLAT RATE 5 EUR  213 224,74 0,00  213 224,74 Total PT (EUR)  213 224,74  213 224,74 BUDGET ITEM 05 07 01 07 MS Measure FY Reason Type % Currency Amount Deductions Financial impact HU Intervention storage - Maize 2007 Reimbursement of technical costs in respect of intervention maize, due to incorrect booking ONE-OFF HUF 4 003 360,00 0,00 4 003 360,00 HU Intervention storage - Maize 2007 Reimbursement of financial costs in respect of intervention maize, due to incorrect booking ONE-OFF HUF 1 362 123,00 0,00 1 362 123,00 HU Intervention storage - Maize 2007 Reimbursement of profit of sale in respect of intervention maize, due to incorrect booking ONE-OFF HUF 844 140 288,00 0,00 844 140 288,00 HU Rural Development Guarantee 2005 Recovery of amount over-reimbursed due to exchange rate differences following double correction (under Commission Decisions 2009/721/CE, 2010/152/EU and recovery order GFO.09.025 concerning TRDI program 2004HU06GDO001). EUR 2 719,10 0,00 2 719,10 Total HU (HUF) 841 499 051,00 0 841 499 051,00 Total HU (EUR) 2 719,10 0 2 719,10